Citation Nr: 0705343	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with herniated disc at L5 with 
radiculitis, from October 13, 2000 to January 11, 2002.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
degenerative spondyloarthritis, from January 11, 2002.

3.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the right lower extremity associated with 
degenerative disc disease of the lumbar spine, with 
degenerative spondyloarthritis, from January 11, 2002.

4.  Entitlement to a rating in excess of 20 percent for 
radiculopathy of the left lower extremity associated with 
degenerative disc disease of the lumbar spine, with 
degenerative spondyloarthritis, from January 11, 2002.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
degenerative disc disease with herniated disc at L5 with 
radiculitis, and assigned a 20 percent rating from October 
13, 2000 under Diagnostic Code 5293.

In a May 2006 rating decision, the RO determined that a 20 
percent rating for degenerative disc disease of the lumbar 
spine with degenerative spondyloarthritis was warranted, 
effective January 11, 2002, under Diagnostic Code 5292 
(limitation of motion), as opposed to under Diagnostic Code 
5293, the code under which it was originally assigned.  As of 
that same date, the RO assigned a 20 percent for 
radiculopathy of the right lower extremity associated with 
degenerative disc disease of the lumbar spine, with 
degenerative spondyloarthritis, under Diagnostic Code 8520, 
as well as a 20 percent for radiculopathy of the left lower 
extremity associated with degenerative disc disease of the 
lumbar spine, with degenerative spondyloarthritis, under 
Diagnostic Code 8520.  The combined rating was 50 percent.  
Thus, a combined 50 percent rating was assigned from January 
11, 2002.  Prior to that time, the 20 percent rating was in 
effect.  

A review of the rating decision shows that the above was the 
determination in the narrative portion of the rating decision 
which provides an explanation for the decision.  However, the 
coded rating sheet listed that degenerative disc disease with 
herniated disc at L5 with radiculitis was 20 percent 
disabling under Diagnostic Code 5293 from October 13, 2000 to 
January 11, 2002.  The coded rating sheet further indicated 
that degenerative disc disease of the lumbar spine with 
degenerative spondyloarthritis was rated as 20 percent 
disabling under Diagnostic Code 5293 from August 19, 2004.  

Thus, the rating sheet left a gap for the award for 
degenerative disc disease of the lumbar spine from January 
12, 2002 to August 18, 2004.  While the RO may have 
recharacterized the veteran's low back disorder as of August 
19, 2004 (to degenerative disc disease of the lumbar spine 
with degenerative spondyloarthritis), the narrative portion 
of the rating decision awarded 20 percent for orthopedic 
impairment based on limitation of motion from 
January 11, 2002 onward, with no gap.  The veteran was paid 
in accordance with the coded rating sheet and not the 
substance of the rating decision.  

The rating sheet appears to contain an administrative error 
because it does not reflect the determination in the rating 
decision.  Thus, it does not appear that the veteran was paid 
correctly.  A 20 percent award was made prior to January 11, 
2002.  A combined award of 50 percent was granted by the RO 
from January 11, 2002: 20 percent for orthopedic impairment 
of the low back (Diagnostic Code 5292), 20 percent for 
neurological impairment of the right lower extremity 
(Diagnostic Code 8520), and 20 percent for neurological 
impairment of the left lower extremity (Diagnostic Code 
8520).  

As indicated below, the Board has increased the combined 
disability rating to 40 percent from October 13, 2000 to 
January 11, 2002, and to 70 percent from January 11, 2002 
onward, based on an increase in the disability rating for 
degenerative disc disease of the lumbar spine to 40 percent 
from October 13, 2000.  The RO should make the appropriate 
payment corrections for the veteran and the coded rating 
sheet should be corrected to reflect the narrative portion of 
the decision and the appropriate diagnostic code awards and 
effective dates.  

The issue of a total disability rating based on individual 
unemployability (TDIU) has been raised.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  From October 13, 2000 to September 23, 2002, the veteran 
exhibited severe limitation of motion of the lumbar spine; he 
did not exhibit pronounced degenerative disc disease of the 
lumbar spine.  

2.  From January 11, 2002 to September 23, 2002, the veteran 
demonstrated no more than moderate disability of the sciatic 
nerve of the right and left lower extremities, separately, 
based of neurological impairment including radiculopathy.  

3.  From September 23, 2002 onward, the veteran exhibited 
severe orthopedic disability of the lumbar spine and no more 
than moderate neurologic impairment of the sciatic nerve of 
the left and right lower extremities; he did not exhibit 
incapacitating episodes due to his overall back disability 
having a total duration of at least six weeks during the past 
12 months.  

4.  From September 26, 2003 onward, the veteran exhibited 
severe orthopedic disability of the lumbar spine and no more 
than moderate neurologic impairment of the sciatic nerve of 
the left and right lower extremities; he did not exhibit 
incapacitating episodes due to his overall back disability 
having a total duration of at least six weeks during the past 
12 months; and he did not have ankylosis of the spine.  


CONCLUSIONS OF LAW

1.  From October 13, 2000 to September 23, 2002, the criteria 
for a rating of 40 percent for degenerative disc disease of 
the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

2.  From January 11, 2002 to September 23, 2002, the criteria 
for a rating in excess of 20 percent for impairment of the 
sciatic nerve on the right side, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2002).

3.  From January 11, 2002 to September 23, 2002, the criteria 
for a rating in excess of 20 percent for impairment of the 
sciatic nerve on the left side, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2002).

4.  From September 23, 2002, the criteria for a 40 percent 
rating for degenerative disc disease of the lumbar spine have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5292 
(2002).

5.  From September 23, 2002, a rating in excess of 20 percent 
for impairment of the sciatic nerve on the right side, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2002-
2006).

6.  From September 23, 2002, a rating in excess of 20 percent 
for impairment of the sciatic nerve on the left side, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2002-
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2001 fully satisfied the duty to 
notify provisions with regard to service connection, the 
original benefit being sought.  The veteran was granted 
service connection and thereafter was issued a VCAA letter 
pertaining to the issue of the evaluation in June 2004.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's pertinent VA and private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO in this case has assigned effective dates for 
increases in the veteran's rating for his service-connected 
back disability and notified the veteran of such.  Pursuant 
to the effective dates of the changes in the rating criteria, 
the Board has considered the matter of higher ratings.  No 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In a July 2001 rating decision, service connection was 
granted for degenerative disc disease with herniated disc at 
L5 with radiculitis.  A 20 percent rating was assigned from 
October 13, 2000 under Diagnostic Code 5293.

In October 2001, the veteran was treated at the South Florida 
Neurosurgical Institute, Inc., for back complaints associated 
with L4-L5 disc herniation with radiculopathy.  It was noted 
that he had low back pain with numbness in his legs and feet, 
left greater than right.  Examination revealed that his gait 
was symmetric and he was able to walk on his heels and toes.  
Strength was 5/5.  The veteran was taking Percocet for back 
pain and was performing back exercises at home.  The veteran 
related that if he skipped a day of exercises, his legs hurt.  
In addition, he periodically received lumbar epidural 
injections.  It was indicated that the radiculopathies were 
stable.  

In February 2001, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had bilateral leg 
pain radiating from his back, worse on the left side.  
Physical examination revealed that he had 55 degrees flexion, 
zero degrees extension, and 20 degrees right and left 
bending.  He had positive straight leg raising on the left 
side at 20 degrees and fair heel and toe rising.  The veteran 
had weakness in the left extensor hallucis longus and 
dorsiflexion of the left ankle; muscle strength was 3/5.  
There were no reflex or motor deficits.  There was decreased 
sensation in the L5 root in the left lower extremity.  The 
veteran had paralumbar spasm.  The diagnosis was degenerative 
disc disease with herniated disc at L5 with radiculitis.  The 
examiner stated that the veteran's range of motion was 
markedly restricted as compared to normal and that the 
veteran had very definite functional loss due to limitation 
of motion, pain, and fatigability; but there did not seem to 
be very much weakness other than in the left lower extremity.  
X-rays revealed transitional vertebra of S1; minimal marginal 
osteophyte formation at the vertebra of L4, L5, and S1 
anteriorly from degenerative changes.  

A July 2002 computerized tomography (CT) of the lumbar spine 
showed spondylitic changes at L4-L5 and L5-S1 with moderate 
to severe canal stenosis at L4-L5 and bilateral foraminal 
encroachment at L4-L5.  The diagnosis was degenerative disc 
disease with degenerative lumbar spondyloarthritis.  The 
examiner opined that repetitive motions would increase 
restrictive motions of the back by 10 percent due to pain and 
additional factors such as fatigability.  An April 2003 
magnetic resonance imaging (MRI) showed broad-based disc 
osteophyte complex of L5-S1 with bilateral severe neural 
foraminal narrowing.  There was facet hypertrophy changes 
with bilateral exiting nerve root impingement, right more 
than left.  There was a broad-based disc bulging with facet 
hypertrophic changes at L4-5 with biforaminal narrowing 
without evidence of exiting nerve root impingement.  

In May 2003, the veteran was afforded another VA examination.  
The veteran indicated that he had low back pain and muscle 
spasm.  He had pain secondary to activity as well as on 
sitting or standing for long periods.  Physical examination 
revealed that the veteran's low back had 30 degrees flexion 
and 20 degrees right and left bending.  There were no reflex 
or motor deficits.  The veteran had decreased sensation in 
the L4 and S1 root in the right extremity.  He had good toe 
rising, and poor heel rising secondary to pain.  He had 
paralumbar spasm.  The diagnosis was degenerative disc 
disease of the lumbar spine with radiculitis.  The veteran 
reported frequent incapacitating episodes during the week, 
lasting for a period of hours.  The veteran needed help in 
doing the activities of daily living.  His wife who was a 
nurse helped him.  The examiner stated that the DeLuca 
provision applied in that the veteran had pain and fatigue 
due to flare-ups.  There was no incoordination.  Functional 
impairment increased during flare-ups.  The examiner noted 
that the veteran's functional capacity during the examination 
was very reduced from normal.  

VA outpatient records show that in December 2003, the veteran 
had shooting pain down his legs which throbbed at the heels, 
as well as weakness and numbness.  It was also noted that the 
veteran had a limp on the left.  His strength, sensations, 
and reflexes were normal.  The low back was tender.  It was 
noted that the veteran had low back pain with radiculopathy.  
It was further noted that the veteran was never pain-free.  
The veteran later exhibited normal station and stride.  He 
had a normal tandem gait with no retropulsion.  

In February 2004, it was noted that the veteran had back pain 
due to degenerative joint disease with biforaminal stenosis 
at L1.  The veteran stated that the low back pain was still 
located in the center of the lumbar area with a constant 
burning sensation across the back and sharp pain referred to 
the legs in the posterior aspect and down to the ankle with 
was greater on the right side.  Pain was worse with physical 
activities, sitting, and standing.  The veteran expressed 
that he did not want to take Vicodin.  Physical examination 
revealed preserved flexion and extension which elicited pain 
on extension.  There was negative lateral rotation.  There 
was tenderness over the paraspinal muscles and gluteal 
region.  Straight leg raising was positive at 70 degrees with 
referred pain to the ankles, bilaterally.  There was 
peripheral neuropathy.  Numbness and tingling in the legs was 
noted.  

In April 2004, the veteran underwent lumbar medial branch 
nerve blocks for relief of back symptoms.  A July 2004 rectal 
examination was normal.  

The veteran was afforded a VA examination in July 2004.  The 
veteran reported chronic pain in the back and legs with 
intermittent numbness in the toes and heels.  He denied any 
weakness.  He stated that his legs would give way 2 to 5 
times a week.  He was able to walk up to one block.  He 
stated that he was not using any lumbar support at that time 
and that he used it in past, but it did not help.  The 
veteran reported having approximately three flare-ups a 
month, lasting from 3 to 5 days.  When he had a flare-up, he 
was restricted at home.  He was being treated with a TENS 
unit, physical therapy, and medication.  He denied any loss 
of control of his bowel or bladder.  

Physical examination of the lumbar spine revealed no 
malformations or malalignment.  There was slight muscle spasm 
over the left lumbar region.  The veteran had 55 degrees 
forward flexion; 20 degrees extension; 20 degrees right and 
left lateral flexion; and 30 degrees right and left lateral 
rotation.  He had normal deep tendon reflexes, normal pulses, 
and had preserved sensation to pinprick examination.  
Straight leg raising, sitting up at 90 degrees, was negative; 
straight leg raising, recumbent, was positive at 60 degrees 
for leg pain in the front of the knee.  He had negative 
Bragard's and negative Patrick's tests.  He was tender over 
the mid-lumbar region.  The veteran reported that he was 
unable to ambulate from toe to heel.  He had a normal gait.  
There was no evidence of muscular weakness on manual muscle 
testing of the lower extremities.  It was noted that an MRI 
showed broad-based disc osteophyte complex of L5-S1 with 
bilateral severe neural foraminal narrowing.  There was facet 
hypertrophy changes with bilateral exiting nerve root 
impingement, right more than left.  There was a broad-based 
disc bulging with facet hypertrophic changes at L4-5 with 
biforaminal narrowing without evidence of exiting nerve root 
impingement.  The examiner reviewed a CT of the lumbar spine 
from July 2002 which showed spondylitic changes at L4-L5 and 
L5-S1 with moderate to severe canal stenosis at L4-L5 and 
bilateral foraminal encroachment at L4-L5.  The diagnosis was 
degenerative disc disease with degenerative lumbar 
spondyloarthritis.  The examiner opined that repetitive 
motions would increase restrictive motions of the back by 10 
percent due to pain and additional factors such as 
fatigability.

VA outpatient records from August 2004 showed chronic back 
pain with numbness and tingling.  The veteran was treated at 
the pain clinic.  His pain was 8 on a scale of zero to 10, 
with 10 being worst.  In October 2004, the veteran underwent 
bilateral lumbar medial branch nerve blocks for symptom 
relief.  The next month, it was noted that the veteran had 
back pain, but it was not a sharp, shooting pain.  

In May 2005, it was noted that the veteran had chronic low 
back pain.  The veteran was participating in physical 
therapy.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
20 percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
The 40 percent rating was the maximum rating under that code.

Under Diagnostic Code 5295, effective prior to September 23, 
2002, if there was lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position, a 20 percent evaluation was 
in order.  Finally, a maximum schedular rating of 40 percent 
was awarded when lumbosacral strain was severe, with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The veteran does 
not have a demonstrable deformity of a vertebral body.  
Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  Here, the evidence showed that the 
veteran had  motion of the spine.  Therefore, rating premised 
on ankylosis is not warranted.  

Effective prior to September 23, 2002, a 20 percent rating 
was provided for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating was provided for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; and a 60 percent rating was 
provided for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.

The Board notes that from October 13, 2000, the RO assigned a 
20 percent rating for low back disability under Diagnostic 
Code 5293.  As of January 11, 2002, the diagnostic code was 
changed to Diagnostic Code 5292.  In addition, the RO in 
effect granted service connection for radiculopathy of the 
right lower extremity (20 percent disabling) and for 
radiculopathy of the left lower extremity (20 percent).  
Therefore, from January 11, 2002, the RO assigned a combined 
50 percent rating for all disabilities to include the 
bilateral factor for neurologic impairment of the lower 
extremities under Diagnostic Code 8520 (20 percent for each 
lower extremity).  

The RO assigned an effective date of January 11, 2002 for the 
separate ratings for the neurologic impairment of the left 
and right lower extremities, respectively.  The RO assigned 
the January 11, 2002 effective date as the RO found that 
January 11, 2002, was the date of claim for an increased 
rating.  However, the Board has found that the claim has been 
under appeal from the initial rating decision, in July 2001; 
thus since the effective date of service connection for 
degenerative disc disease, or October 13, 2000.  Prior to 
January 11, 2002, service connection was in effect only for 
the degenerative disc disease of the lumbar spine.  

Accordingly, the Board will consider if an increased rating 
is warranted for degenerative disc disease of the lumbar 
spine (in excess of 20 percent) from October 13, 2000 to 
January 11, 2002.  As of January 11, 2002, the Board will 
consider if an increased rating is warranted for degenerative 
disc disease of the lumbar spine, and as of January 11, 2002, 
if increased ratings are also warranted for the lower 
extremity radiculopathies, as they are associated with the 
lumbar disc disease.  

In this case, the Board finds that the veteran's degenerative 
disc disease of the lumbar spine warranted a 40 percent 
rating.  The veteran exhibited moderate limitation of motion 
on flexion and lateral bending, however, it was severe on 
extension.  In addition, the examiners noted further 
restriction due to DeLuca factors and that the limitation of 
motion was markedly reduced.  Accordingly, the overall 
impairment based on limitation of motion was severe.  In 
addition, the veteran had weakness, decreased sensation of 
the lower extremities with lumbar muscle spasm.  Overall, 
under any of the applicable diagnostic codes, the Board finds 
that the evidence more nearly approximated a 40 percent 
rating.  The MRI and CT support findings of severe 
impairment.  However, a 60 percent rating was not warranted 
because his low back with neurologic impairment was not 
pronounced.  There was no absence of ankle jerk of the 
equivalent thereof showing pronounced symptomatology.  

The Board finds that from October 13, 2000 to January 11, 
2002, the criteria for a rating of 40 percent for 
degenerative disc disease of the lumbar spine is warranted.  
As noted, the veteran met the criteria under Diagnostic Codes 
5292, 5293, or 5295.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore, 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8520.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Id.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.

With regard to the lower extremities, a rating in excess of 
20 percent was not warranted for either the right or left 
radiculopathy because the veteran did not exhibit moderately 
severe impairment of either leg.  There were no reflex or 
motor deficits.  The veteran was able to heel and toe rise.  
Moderately severe muscular impairment was not shown, either.  

In sum, overall, the Board is increasing the disability 
rating from October 13, 2000 to January 11, 2002 from 20 to 
40 percent for the veteran's degenerative disc disease with 
radiculitis.  

From January 11, 2002 to September 23, 2002, a 40 percent 
rating is warranted for the degenerative disc disease of the 
lumbar spine; a 20 percent rating is warranted for 
radiculopathy of the right lower extremity; and a 20 percent 
rating is warranted for radiculopathy of the left lower 
extremity.  The combined rating for all three disabilities, 
including the bilateral factor for the lower extremities, 
should be 60 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2000-
2002)


Pursuant to September 23, 2002 changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

As noted, the veteran has been assigned a 40 percent rating 
based on the criteria in effect prior to the September 23, 
2002 changes.  Thus, consideration must be given as to 
whether a rating in excess of 40 percent in warranted.  

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

For the period from September 23, 2002, the Board must 
consider both the criteria in effect prior to September 23, 
2002, and the criteria which came into effect as of September 
23, 2002.  The new rating criteria are not retroactive and 
can only be applied as of the effective date of the change 
although the "old" criteria may be applied during the 
entire appeal period.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

Under the old criteria, a higher rating under Diagnostic Code 
5293 is not warranted as the veteran's low back disability 
with neurologic impairment was severe, but not pronounced.  
There was no absence of ankle jerk of the equivalent thereof 
showing pronounced symptomatology.  Again, Diagnostic Codes 
5285, 5286, and 5289 were not applicable for the same reasons 
as cited above.  

As noted, the 40 percent rating was warranted, whether based 
on limitation of motion or based on intervertebral disc 
syndrome.  Such it still the case here as the veteran 
demonstrated severe impairment per Diagnostic Code 5292, 
5295, or 5293.  Since, as set forth below, the rating 
schedule was amended to specifically accommodate separate 
ratings for orthopedic and neurologic impairment, it is more 
advantageous for the veteran to have a 40 percent rating 
under the former Diagnostic Code 5292 for orthopedic 
impairment based on limitation of motion restrictions, as 
well as separate ratings for neurologic impairment of each 
lower extremity.  As indicated above, the RO actually granted 
separate service connection for radiculopathy of each lower 
extremity prior to the changes in the rating schedule.  

With regard to the new criteria, a higher rating requires 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  The VA records do 
not reflect that this was the case.  On VA examination, the 
veteran reported frequent incapacitating episodes during the 
week, lasting for a period of hours.  Although there is no 
record of bed rest prescribed by a physician, even if the 
Board accepts that the veteran had periods of hours where he 
needed rest, the record does not show that he had 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  The medical 
record documents regular back treatment afforded by VA.  
Incapacitating episodes of such length and duration were not 
shown.  

There were complaints and diagnoses of peripheral neuropathy.  

Per Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Therefore, the veteran warranted a 40 percent rating based on 
orthopedic impairment based on his limitation of motion.  
However, he also had neurologic impairment.  The RO has 
assigned separate 20 percent ratings for the right and left 
lower extremities, respectively, under Diagnostic Code 8520.  
These ratings were in effect during the time period of the 
September 23, 2002 changes.  As noted above, the Board 
changed the applicable diagnostic code for the period prior 
to September 23, 2002.  The separate 20 percent ratings per 
extremity were already in effect when the changes were made 
in the rating criteria, for the period commencing 
September 23, 2002.  As noted, in addition to those ratings, 
an additional 40 percent rating has been assigned under 
Diagnostic Code 5292 (2002).  

The veteran did not have complete paralysis of the sciatic 
nerve on either side as there was no foot drop or loss of all 
active movement of muscles below the knee.  The impairment 
more nearly approximated the moderate level on each side.  
The veteran did not have reflex or motor deficits, but he had 
decreased sensation in the L4 and S1 root in the right 
extremity.  He also exhibited poor heel rising secondary to 
pain on both sides.  Therefore, he may be rated as 20 percent 
disabling for neurologic impairment on each side under 
Diagnostic Code 8520.  

In combining the orthopedic rating and the neurologic ratings 
with consideration of the bilateral factor, the combined 
rating per 38 C.F.R. § 4.25 is 60 percent.  


Pursuant to September 26, 2003 changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

Under the new criteria, in order for a higher rating to be 
warranted, the veteran would have to demonstrate ankylosis of 
the spine.  He does not.  

In applying the previously-cited criteria, the veteran still 
warranted a 40 percent rating for severe limitation of motion 
under Diagnostic Code 5292 (2002).  In addition, his 
neurologic impairment to the left and right lower extremities 
still warranted separate 20 percent ratings, but no more.  
The veteran did not have complete paralysis of the sciatic 
nerve on either side as there was no foot drop or loss of all 
active movement of muscles below the knee.  The impairment 
more nearly approximated the moderate level on each side.  
The veteran demonstrated numbness and decreased sensation, 
but no weakness.  Accordingly, the combined rating, as noted 
above, should be 60 percent.  This is equivalent to the 
otherwise maximum rating of 60 percent under the former 
Diagnostic Code 5293.  

The veteran did not have any associated bowel or bladder 
control, thus an additional rating on that basis is not 
warranted per Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.

The RO had assigned separate 20 percent ratings for 
neurologic impairment of each lower extremity for this rating 
period.  In addition, the RO assigned a 20 percent rating for 
orthopedic impairment of the low back.  The Board finds that 
separate ratings are indeed warranted, in addition to a 
rating for orthopedic impairment, which the Board has 
increased to 40 percent.  

From September 23, 2002 onward, a 40 percent rating is still 
warranted based on orthopedic impairment under Diagnostic 
Code 5292 (2002), and separate 20 percent ratings for 
neurologic impairment of the left and right lower 
extremities, respectively, are still warranted under 
Diagnostic Code 8520 (2002-2006).  The combined rating is 60 
percent.  See 38 C.F.R. §§ 4.25, 4.26 (2002-2006).  


Conclusion

In sum, the Board has considered all of the changes in the 
rating criteria.  Overall, from October 13, 2000, an 
increased rating of 40 percent for degenerative disc disease 
of the lumbar spine is warranted.  From January 11, 2002, the 
criteria for a rating in excess of 20 percent for impairment 
of the sciatic nerve on the right side or of the left side, 
is not warranted.  The rating from October 13, 2000 to 
January 11, 2002 is 40 percent; and the combined rating from 
January 11, 2002, is 60 percent.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher combined rating of 40 percent 
from October 13, 2000; and 60 percent from January 11, 2002.  




ORDER

From October 13, 2000, an increased rating of 40 percent for 
degenerative disc disease of the lumbar spine is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

From January 11, 2002, the criteria for a rating in excess of 
20 percent for impairment of the sciatic nerve on the right 
side, is denied. 

From January 11, 2002, the criteria for a rating in excess of 
20 percent for impairment of the sciatic nerve on the left 
side, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


